*26Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López,
a la cual se une el Juez Asociado Señor Hernández Denton.
El día 30 de diciembre de 1992, en horas de la tarde, al agente José L. Cruz Cortés, de la División de Control del Vicio del Area de Ponce de la Policía de Puerto Rico, le fue encomendada la investigación de una información confi-dencial, recibida en dicha división por el director de la misma. La confidencia recibida era referente a supuesta actividad ilegal —esto es, relacionada con el juego ilegal de la “bolita”— en una residencia sita en el barrio Higuero de Villalba, Puerto Rico, propiedad la misma del recurrido Gualberto Negrón Martínez y su esposa, la recurrida Sonia Torres Torres.
El Agente Cruz Cortés investigó dicha confidencia du-rante los días 14 y 21 de enero de 1993, pudiendo alegada-mente observar a varias personas —entre ellos, los recurri-dos Negrón Martínez y Torres Torres— realizar ciertos y determinados actos que, conforme su experiencia, eran in-dicativos de que en dicha residencia se estaba llevando a cabo actividades relacionadas con el juego ilegal de la “bolita”. Como consecuencia de ello, dicho agente policiaco prestó una declaración jurada ante un magistrado, expi-diendo éste la correspondiente orden de allanamiento. La *27orden fue diligenciada el día 4 de febrero de 1993. La Poli-cía de Puerto Rico ocupó en la referida residencia material relacionado con el mencionado juego ilegal de la bolita.
Estando pendientes los pliegos acusatorios, que contra los aquí recurridos radicara el Ministerio Fiscal ante la Sala de Ponce del antiguo Tribunal Superior de Puerto Rico —por infracción a la Sec. 10 de la Ley Núm. 220 de 15 de mayo de 1948 (33 L.P.R.A. see. 1256), que sanciona la operación de una banca de bolita como delito grave— la representación legal de los acusados recurridos radicó ante el foro de instancia una moción de supresión de evidencia; ello al amparo de las disposiciones del inciso (f) de la Regla 234 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. La men-cionada disposición reglamentaria permite solicitar la su-presión de la evidencia ocupada por el fundamento de que es “insuficiente cualquier declaración jurada que sirvió de base a la expedición de la orden de allanamiento porque lo afirmado bajo juramento en la declaración es falso, total o parcialmente”. (Enfasis suplido.)
Señalada la correspondiente vista evidenciaría, y ha-biendo sido ocupada la evidencia en virtud de una orden de allanamiento, la defensa —en el descargo de la obligación impuesta por nuestra jurisprudencia, Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986)— presentó prueba, consis-tente la misma del testimonio del agente Cruz Cortés. El Estado no presentó evidencia alguna. Terminado el desfile de la prueba, el foro de instancia, mediante una extensa y detallada resolución escrita, declaró con lugar la mencio-nada solicitud de supresión. En apoyo de su determinación, expresamente indicó dicho foro judicial que no le merecía credibilidad alguna el testimonio del agente Cruz Cortés, conclusión que fundamentó detalladamente.
Inconforme, el Procurador General de Puerto Rico acu-dió ante este Tribunal, vía certiorari, en revisión de la mencionada determinación, imputándole al foro de instan-cia haber errado al
*28... declarar con lugar la moción de supresión de evidencia por razón de no merecerle credibilidad lo afirmado por el agente en la declaración jurada que dio base a la orden de allanamiento.
Ordenamos, a los fines de evaluar el recurso radicado, una transcripción de los procedimientos acaecidos ante el tribunal de instancia en la vista de supresión de evidencia. Elevada dicha transcripción ante este Tribunal, y evaluada la misma, le concedimos término a los acusados recurridos para mostrar causa por la cual no debíamos expedir el auto solicitado y dictar sentencia revocatoria de la resolución recurrida. La parte recurrida compareció, radicando un fundamentado escrito en cumplimiento de nuestra resolución.
I — I
En relación con el allanamiento efectuado en la residen-cia del matrimonio Negrón-Torres el día 4 de febrero de 1993 —y la resolución emitida por el tribunal de instancia suprimiendo la evidencia ocupada en el mismo debido a la determinación de que la declaración del agente Cruz Cor-tés no le merecía crédito alguno— resulta de singular y particular relevancia la decisión que este Tribunal emi-tiera en Pueblo v. Bonilla Romero, 120 D.P.R. 92 (1987), caso en el cual un juez de instancia suprimió la evidencia ocupada, en un allanamiento, por la Policía de Puerto Rico por el fundamento de que la declaración que dio base a la expedición de la orden de allanamiento era falsa, total o parcialmente.
En el caso de Pueblo v. Bonilla Romero, ante, págs. 111—112, este Tribunal expresó, en lo pertinente, que:
Reiteradamente hemos resuelto que este Tribunal no inter-vendrá con la apreciación y adjudicación de credibilidad que en relación con la prueba testifical haya realizado el juzgador de los hechos a nivel de instancia en ausencia de pasión, prejuicio, parcialidad o error manifiesto. Dicha determinación, como es sabido, es merecedora de gran deferencia por parte del tribunal *29apelativo por cuanto es ese juzgador quien, de ordinario, está en mejor posición para aquilatar la prueba testifical desfilada ya que él fue quien oyó y vio declarar a los testigos. Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986); Laureano Maldonado v. Tribunal Superior, ante.
En el presente caso, como hemos visto, el juez que presidió la vista sobre supresión de evidencia expresamente determinó que no le merecía crédito alguno el testimonio prestado por el agente Caín Santiago Figueroa, testimonio que sirvió de base tanto para el arresto, sin orden, del recurrido Bonilla Romero el 18 de septiembre como para la expedición de la orden de alla-namiento el 19 de septiembre de 1985. Debe enfatizarse el hecho que el Procurador General de Puerto Rico no alega que el refe-rido magistrado actuara movido por pasión, prejuicio, parciali-dad y/o incurriera en error manifiesto al así decidir.
Por otro lado, hemos examinado cuidadosamente la extensa resolución emitida por el Hon. Juez Arnaldo López Rodríguez en donde éste ofrece, en detalle, las razones en apoyo de su determinación de que el testimonio del agente Caín Santiago Figueroa es indigno de crédito. Si bien es cierto que entendemos que algunos de los fundamentos por él ofrecidos no son suficien-tes, por sí solos, para sostener la mencionada determinación, somos del criterio que una evaluación integral de dichos funda-mentos sostiene la misma. No puede perderse de vista que fue dicho magistrado quien tuvo ante sí los testigos y quien estuvo en mejor posición para apreciar el comportamiento de éstos mientras declararon y la forma en que lo hicieron, la natura-leza o carácter del testimonio prestado, etc. Regla 44(B) de Evi-dencia para el Tribunal General de Justicia, 32 L.P.R.A. Ap. IV; Ortiz v. Cruz Pabón, 103 D.P.R. 939, 947 (1975). Si a ello le añadimos, repetimos, que el Procurador General no impugna dicha actuación, forzoso es concluir que no tenemos funda-mento alguno para intervenir con esa apreciación. (Énfasis en el original suprimido y énfasis suplido.)
Tina lectura de la igualmente extensa resolución emitida en el presente caso, de la transcripción de la evidencia y de la comparecencia para mostrar causa de los recurridos, nos convence de que el resultado en el presente caso debe ser igual al del caso de Pueblo v. Bonilla Romero, ante. En primer lugar, el Procurador General de Puerto Rico en el recurso que radicara en el presente caso —al igual que en el referido caso de Pueblo v. Bonilla Romero— no le imputa al tribunal de instancia haber actuado movido por pasión, *30prejuicio, parcialidad y/o que incurriera dicho foro en error manifiesto al así decidir; meramente se limita el Procura-dor General a señalar que el juez de instancia le debió dar crédito al testimonio del agente Cruz Cortés.
El impedimento jurídico con que se confronta la posición del Procurador consiste en que un examen y análisis de la transcripción de evidencia revela que la determinación del juez de instancia, a los efectos de que no le merece credibi-lidad alguna el testimonio del agente Cruz Cortés, encuen-tra amplio apoyo en la prueba presentada, determinación que, después de todo, le corresponde hacer, en primera ins-tancia, a dicho magistrado y la cual no debemos alterar a nivel apelativo a menos que se nos demuestre que la misma es arbitraria o constituye un abuso de discreción. Véanse: Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986); Pueblo v. Bonilla Romero, ante.
Coincidimos con el tribunal de instancia en que resulta sumamente difícil, sino imposible, concederle credibilidad a la declaración que en el presente caso prestara el agente Cruz Cortés. Meramente, a manera de ejemplo, señalamos que resulta prácticamente imposible aceptar como cierto el hecho de que dicho agente policiaco pudiera observar —de noche y a una distancia en exceso de setecientos cincuenta (750) pies— a unas personas realizar, fuera de la residen-cia en controversia, unas transacciones que alegadamente denotaban la comisión de unas infracciones a la Ley de Bolita, aun cuando, como sorpresivamente alegara el agente al ser confrontado con ese hecho, éste estuviera ha-ciendo uso de unos binoculares.(1)
Por otro lado, en la declaración jurada que prestara el *31agente Cruz Cortés para la expedición de la orden de alla-namiento, éste describe a la acusada recurrida Sonia Torres Torres como una persona “blanca y bajita”; descripción que no concuerda con la realidad física de la misma, siendo ésta una persona “alta y trigueña”. Como este Tribunal expresara, en lo pertinente, en Pueblo v. Falú Fuentes, 102 D.P.R. 809, 812-813 (1974):
Aceptamos que una persona pueda equivocarse al calcular la edad, peso y estatura de otro. Pero el que aquí hizo el cálculo no es una persona corriente en estos menesteres. Se trata de un agente de la Policía, con ... experiencia en la persecución del tipo de delito que aquí nos ocupa, entrenado especialmente para hacer esos cálculos y presentar informes exactos de lo que observa. Si se tratase de pequeños errores en sus cálculos sería pasable. Pero aquí se trata de equívocos imposibles de superar.
En síntesis, a pesar del hecho de que la determinación que sobre credibilidad hace un juez de instancia no goza de “inmunidad apelativa”, esto es, no constituye una “barrera insalvable”, la misma merece gran deferencia y no deberá ser alterada a nivel apelativo a menos que ésta no encuen-tre apoyo en la prueba presentada y/o dicha determinación no represente el balance más racional, justiciero y jurídico de la totalidad de la evidencia que desfilara ante el tribunal de instancia y/o se demuestre que el juzgador actuó movido por pasión, prejuicio o parcialidad. Pueblo v. Cabán Torres, ante; Sanabria v. Sucn. González, 82 D.P.R. 885 (1961). Esta, ciertamente, no es la situación del presente caso.
Procede, en consecuencia, la confirmación de la resolu-ción emitida por el tribunal de instancia suprimiendo la evidencia ocupada por la Policía de Puerto Rico el día 4 de febrero de 1993 én la residencia propiedad de los recurri-dos Negrón-Torres. Es por ello que concurrimos con el re-sultado al que llega una mayoría de los integrantes del Tribunal en la sentencia que se emite en el presente caso.

 El testimonio del agente Cruz Cortés respecto a la utilización de unos bino-culares —de su propiedad, esto es, no provistos por la División de Control del Vicio— no es creíble. Aparte del hecho de que los binoculares afloran en su declaración luego de ser éste confrontado con el hecho de que era de noche y que él estaba situado a una distancia considerable de la casa bajo vigilancia, éste no pudo precisar la marca de dichos binoculares como tampoco los pudo producir en corte a pesar de haber sido requerido para ello.